Citation Nr: 9906551	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a healed chip fracture of the right tibia with traumatic 
changes of the right knee.

2.  Entitlement to a compensable evaluation prior to July 9, 
1997, for the veteran's right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the transcript of the December 1998 
hearing before the Board has misidentified the veteran's 
representative as The American Legion.  The current 
Appointment of Veterans Service Organization as Claimant's 
Representative is in favor of the Georgia Department of 
Veterans Service, and there is no indication that this has 
been withdrawn.  Furthermore, a review of the records shows 
that the individual who accompanied the veteran to his 
December 1998 hearing and was stated to be from The American 
Legion is the same individual who was with the veteran at the 
April 1998 hearing as a member of the Georgia Department of 
Veterans Service, and who has signed every statement as the 
veteran's representative and identified himself with the 
Georgia Department of Veterans Service on those documents, 
the most recent of which was received only two months before 
the December 1998 hearing.  Therefore, the Board is satisfied 
that the veteran's representative remains as identified on 
the first page of this decision, and will proceed with the 
review of the veteran's appeal.  


FINDINGS OF FACT

1.  The veteran's service connected healed chip fracture of 
the right tibia with traumatic changes of the right knee is 
productive of no more than moderate impairment of the knee 
due to recurrent subluxation or lateral instability, or 
moderate knee disability due to malunion of the tibia and 
fibula.  

2.  The veteran's claim for a higher evaluation for a healed 
chip fracture of the right tibia with traumatic changes of 
the right knee was received on July 9, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a healed 
chip fracture of the right tibia with traumatic changes of 
the right knee have been met; the criteria for an evaluation 
in excess of 20 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5257, 5260, 5261, 5262 (1998).

2.  The criteria for an effective date prior to July 9, 1997, 
for a higher evaluation for a healed chip fracture of the 
right tibia with traumatic changes of the right knee have not 
been met.  38 C.F.R. § 3.400 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Evaluation of Right Knee

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

The record shows that entitlement to service connection for 
the residuals of a chip fracture of the right tibia was 
established in a December 1956 rating decision.  A zero 
percent evaluation was assigned for this disability.  This 
evaluation remained in effect until it was increased to the 
current 10 percent rating in a December 1997 rating decision.  

The veteran's disability is evaluated under the rating code 
for impairment of the tibia and fibula.  Nonunion of the 
tibia and fibula with loose motion requiring a brace is 
evaluated as 40 percent disabling.  Malunion with marked knee 
or ankle disability is evaluated as 30 percent disabling.  
Malunion with moderate knee or ankle disability is evaluated 
as 20 percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5262.

The records show that the current diagnoses of the veteran's 
right knee disability includes arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

Other relevant rating codes include those for limitation of 
flexion and extension of the knee.  Limitation of extension 
to 45 degrees is evaluated as 50 percent disabling.  
Limitation of extension to 30 degrees receives a 40 percent 
evaluation.  20 degrees of extension is evaluated as 30 
percent disabling.  Limitation of extension to 15 degrees 
merits a 20 percent evaluation.  Limitation of extension to 
10 degrees is evaluated as 10 percent disabling.  Limitation 
of extension to 5 degrees is evaluated as 0 percent 
disabling.  38 C.F.R. § 4.71a, Code 5261.  Flexion that is 
limited to 15 degrees is evaluated as 30 percent disabling.  
Limitation of flexion to 30 degrees merits a 20 percent 
evaluation.  Limitation of flexion to 45 degrees warrants a 
10 percent evaluation.  Limitation of flexion to 60 degrees 
is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, 
Code 5260.  

The rating code for other impairment of the knee is also for 
consideration.  Impairment of the knee resulting in severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate impairment of the knee due to 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Slight impairment merits a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5257.

The evidence includes the report of a VA examination 
conducted in August 1997.  A history of an injury to the 
right tibia in approximately 1954 or 1955 was noted.  
Currently, he complained of chronic pain, increased with 
squatting, climbing stairs, sitting, or walking more than 200 
yards.  The pain was relieved when the veteran was able to 
lie down or extend his leg.  He was unable to do things he 
had once done such as hunt.  He was still able to mow his 
grass.  On examination, the veteran had an abnormal gait.  He 
had a limp with the right leg favoring the right knee.  He 
had pain with passive and active range of motion.  There was 
no evidence of swelling or fusion.  There was also pain on 
palpation of the medial aspect of the knee over the proximal 
tibia.  He could passively flex the knee from zero to 140 
degrees and passively extend the knee from zero to 120 
degrees.  There was a loss of extension of about 10 to 20 
degrees.  On measurement of stability, the veteran had no 
movement when his medial and lateral collateral ligaments 
were put through maneuvers.  The anterior and posterior 
cruciate ligaments had less than five millimeters of 
movement.  There was pain on all movements of the knee joint.  
The knee had moderately severe crepitance and popping 
associated with pain.  An X-ray study found early 
degenerative joint disease of the patellofemoral and medial 
joint compartments, as well as lateral juxta femoral condylar 
radiopacity which could represent a displaced old avulsion 
fracture or calcification in the collateral ligament.  The 
diagnoses included osteoarthritis of the right knee, a lipoma 
of the lateral aspect of the right knee, an abnormal right 
knee and leg X-ray that most likely represented an ununited, 
detached bone from the previous tibial fracture, and a 
history of a right tibial fracture.  

The veteran appeared at a hearing before a hearing officer in 
April 1998.  He testified that he experiences pain in his 
right hip and knee.  He did not believe that the hip pain was 
related to the knee pain.  The pain had become so severe over 
the past several years that it interfered with his work.  He 
had to leave one job due to his inability to stand for long 
periods of time.  He was unable to walk long distances, use 
stairs, or do much bending or squatting.  The veteran could 
drive a car, but would have to stop and stretch his knee.  He 
had been told that surgery was required.  The knee would 
frequently become red and swollen.  He had not received any 
treatment since the August 1997 examination.  See Transcript. 

The veteran was afforded an additional VA examination in June 
1998.  He reported his symptoms as severe pain with 
stiffness, as well as locking and decreased endurance of the 
leg.  He had quit several jobs in which his duties aggravated 
his knee.  On examination, the feet showed no abnormal signs 
of weight bearing.  There was limited function of standing 
and walking secondary to pain.  There was crepitus and an 
unstable joint with evidence of weakness.  His range of 
motion was intact.  The tibia patella examination showed no 
signs of inflammation, deformity, or osteomyelitis.  An X-ray 
study showed joint space narrowing with evidence of 
degenerative joint disease.  The diagnoses included healed 
chip fracture of the right tibia, degenerative joint disease, 
and arthritis.  Subjective factors included pain on standing, 
and objective factors were crepitus and an abnormal X-ray.  
He was unable to work secondary to difficulty standing or 
walking for extended periods of time.  

The veteran appeared at a hearing before the undersigned 
member of the Board in December 1998.  He testified that the 
residuals of his chip fracture included pseudogout, and that 
he experienced pain in his ankles up to his upper 
extremities.  When he was having an episode, he would 
experience swelling and discomfort.  He did not have full use 
of his knee, was unable to bend it, and was unable to stand.  
The veteran said that he had the most excruciating pain you 
could imagine.  When he was not having a flare-up, he would 
be able to bend over and pick up objects.  He could walk up a 
few stairs, and drive a car.  The veteran would wear a knee 
brace during his flare-ups.  See Transcript.

The Board finds that the evidence supports entitlement to a 
20 percent evaluation for the veteran's right knee 
disability.  The June 1998 VA examination stated that the 
right knee was unstable, and weakness was noted.  In 
addition, there was limited function of standing and walking 
secondary to pain.  The veteran has testified that his flare-
ups are productive of great pain and swelling, which is very 
debilitating.  The Board believes that with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, this 
symptomatology equates to moderate impairment of the knee due 
to recurrent subluxation or lateral instability, which is 
evaluated as 20 percent disabling.  

However, the Board is unable to find that an evaluation in 
excess of 20 percent is warranted.  The August 1997 VA 
examination showed that the veteran has some loss of the 
range of motion of the right knee, but could passively flex 
the knee from zero to 140 degrees, and extend the knee from 
zero to 120 degrees.  This does not equate to the reduction 
necessary for a 30 percent rating under the rating codes for 
limitation of extension or flexion.  38 C.F.R. § 4.71a, Codes 
5260, 5261.  In addition, the evidence does not demonstrate 
either severe recurrent subluxation or lateral instability, 
or marked knee disability due to malunion.  The June 1998 VA 
examination found that the knee was unstable, but the August 
1997 VA examination found less than five millimeters of 
anterior and cruciate movement.  He has a knee brace, but 
only wears it during flare-ups.  Finally, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered, but 
these do not demonstrate greater impairment than is 
contemplated by the 20 percent evaluation.  The veteran had 
pain on all movements at the August 1997 VA examination, and 
evidence of weakness at the June 1998 examination, but the 
August 1997 examination states that he was still able to cut 
his own grass.  The veteran's pain, weakness, incoordination, 
or fatigability is not productive of more than moderate 
impairment or disability of the knee.  38 C.F.R. § 4.71a, 
Codes 5257, 5262.

Effective Date

The veteran contends that he is entitled to an effective date 
earlier than July 9, 1997 for the increase in evaluation for 
his service connected right knee disability.  

The record shows that the veteran's claim for a increased 
rating was received on July 9, 1997.  The evaluation of his 
right knee disability was increased to 10 percent in a 
December 1997 rating decision, effective from July 9, 1997.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

The Board is unable to find that the veteran is entitled to 
an effective date prior to July 9, 1997, for the increase in 
rating for his right knee disability.  The veteran's claim 
for a higher evaluation was received on this date.  There is 
no other earlier communication from the veteran that may also 
be interpreted as a claim for an increased rating.  
Furthermore, there is no medical evidence dated within the 
year prior to receipt of the claim which demonstrates 
entitlement to a higher rating.  Therefore, the proper 
effective date of the increase in the veteran's evaluation is 
July 9, 1997, the day that the veteran's claim was received.  

ORDER

Entitlement to an evaluation of 20 percent for a healed chip 
fracture of the right tibia with traumatic changes of the 
right knee is granted.  






Entitlement to a compensable evaluation prior to July 9, 1997 
for the veteran's right knee disability is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


